In this action to recover for an alleged balance due on a building contract and for extra work, the defendant interposed a counterclaim that the work was not skillfully done, but on the other hand was negligently and dishonestly performed. There was a verdict for defendant on his counterclaim, which was affirmed (246 App. Div. 734). The plaintiff then moved at Special Term for a new trial on newly-discovered evidence. Obviously this evidence was not material to the principal issue concerning the character of the work, and, if produced, would not be likely to change the result. The motion was denied. There must be a finality to litigation. Order denying motion unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ.